103 F.3d 119
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re Terry O'Connor PAGE, Petitioner.
No. 96-598.
United States Court of Appeals, Fourth Circuit.
Submitted:  November 21, 1996Decided Dec. 12, 1996.

Petition denied by unpublished per curiam opinion.  Terry O'Connor Page, Petitioner Pro Se.
MANDAMUS DENIED.
Before HALL, WILKINS, and HAMILTON, Circuit Judges.
PER CURIAM:


1
Terry O'Connor Page filed a petition for a writ of mandamus seeking an order compelling a United States Magistrate Judge to apply what Page deems the proper law when considering claims of ineffective assistance of counsel raised by state prisoners.  We deny the petition.


2
Mandamus is a drastic remedy to be used only in extraordinary circumstances.  Kerr v. United States Dist. Court, 426 U.S. 394, 402 (1976).  Mandamus relief is only available when there are no other means by which the relief sought could be granted, In re Beard, 811 F.2d 818, 826 (4th Cir.1987), and may not be used as a substitute for appeal.  In re United Steelworkers, 595 F.2d 958, 960 (4th Cir.1979).  The party seeking mandamus relief carries the heavy burden of showing that he has "no other adequate means to attain the relief he desires" and that his right to such relief is "clear and indisputable."  Allied Chem.  Corp. v. Daiflon, Inc., 449 U.S. 33, 35 (1980).  Page has not made such a showing.  Accordingly, we deny his petition for a writ of mandamus.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


3
PETITION DENIED,